United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 20, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-10272
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus

     TYRAY ANTWON DRONES, also known as
     Tyray Antwoon Drones,

                                          Defendant-Appellant.




           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:02-CR-64-1-Y



Before GARWOOD, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tyray Antwon Drones pleaded guilty to assault of a federal law

enforcement agent causing bodily injury in violation of 18 U.S.C.

§ 111.   Drones argues that the district court erred in applying

U.S.S.G. § 2A2.2, the aggravated assault guideline, to determine

his base offense level.    Drones further argues that the district



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court erred in enhancing his sentence pursuant to § 2A2.2(b)(2)(C)

on   the   ground   that   the   use   of   a   dangerous   weapon   had   been

threatened.

      This court reviews the district court’s findings of fact at

sentencing for clear error and its application of the sentencing

guidelines de novo.        United States v. Anderson, 174 F.3d 515, 524

(5th Cir. 1999).       Because Drones’s assault involved both the

presence of a dangerous weapon, Michael Duncan’s service firearm,

and the intent to cause bodily injury with that weapon, the

district court did not clearly err in finding that his offense

constituted aggravated assault.         See § 2A2.2, comment. (n.1).        The

district court could (and did) properly infer Drones’s intent to do

bodily harm with Duncan’s firearm from Drones’s actions – lunging

at Duncan, hitting Duncan about the head, and grabbing Duncan’s

firearm with both hands in an attempt to gain control of the

weapon, in addition to Drones’s initial attack upon Steven Steele.

See United States v. Morris, 131 F.3d 1136, 1138 (5th Cir. 1997).

Although Drones disputes the district court’s finding that he

attempted to wrestle the firearm away from Duncan, he has failed to

produce any evidence to the contrary to demonstrate that the

presentence report was inaccurate.          See United States v. Brown, 54
F.3d 234, 242 (5th Cir. 1995); United States v. Lage, 183 F.3d 374,

383 (5th Cir. 1995).          Thus, applying § 2A2.2 to set the base

offense level was proper.        Because Drones threatened the use of a


                                       2
dangerous weapon by attempting to gain control of Duncan’s firearm,

the district court did not err in enhancing Drones’s sentence in

accordance with § 2A2.2(b)(2)(C).

                            AFFIRMED.




                                 3